DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on March 30, 2022 have been entered.  The claims pending in this application are claims 17-54 wherein claims 27, 29-35, 46, and 48-54 have been withdrawn due to the restriction requirement mailed on April 2, 2021.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on March 30, 2022. Claims 17-26, 28, 35-45, and 47 will be examined. 

Claim Objections
Claim 17 is objected to because of the following informalities:  (1) “the biological sample” in line 4 should be “the biological samples”; and (2) “the plurality of different target nucleic acids” in “thereby” phrase should be “the DNA and the RNA”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26, 28, 35-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 or 36 is rejected as vague and indefinite in view of steps (b) and (e) because it is unclear that the target nucleic acids in steps (b) and (e) mean DNA or RNA or both DNA and RNA. Please clarify, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 18, 20, 23, 36, 37, 39, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., (Journal of Clinical Microbiology, 41, 5273-5276, 2003) in view of Schneider et al., (US Patent No. 5,538,861, published on July 23, 1096), Devos et al., (US 2011/0009277 A1, priority date: June 6, 2008), and Reed et al., (US 2009/0215125 A1, filed on January 2, 2009). 
Regarding claims 17, 18, 20, and 23, Kleines et al., teach (a) adding an identical lysis buffer to the plurality of different types of biological samples (ie., serum samples for HBV,  urine samples for CMV, and plasma sample for HGV) in the vessels, wherein the number of the vessels corresponds to the number of the biological samples; (b) combining a solid support material (ie., magnetic beads) with the biological samples for a period of time and under conditions sufficient to permit the target nucleic acids to be immobilized on the solid support material, wherein the period of time and conditions are identical for the plurality of different types of biological samples; (c) isolating the solid support material of step (b) from other material that may be present in the biological samples; (c) washing the solid support material of step (c) with a wash buffer; and (d) separating the target nucleic acids from the solid support material (ie., by the elution); thereby simultaneously isolating the plurality of different target nucleic acids from the plurality of different types of biological samples as recited in claim 17, further comprising in step (d) adding an elution buffer as recited in claim 18, wherein the solid support material comprises nucleic acid binding particles as recited in claim 20, and further comprising the following steps: (f) transferring the target nucleic acids and optionally the solid support material to a plurality of reaction vessels; and (g) amplifying the target nucleic acids (ie., by PCR) as claim 23 (see pages 5273 and 5274). 
Regarding claims 36, 37, 39, and 42, Kleines et al., teach (a) adding a lysis buffer to the one or more biological samples (ie., serum samples for HBV, urine samples for CMV, and plasma sample for HGV) in vessels, wherein the one or more biological samples may be different types of biological samples, wherein the number of the vessels corresponds to the number of the biological samples, wherein the lysis buffer is identical regardless of the type of nucleic acid and regardless of the type of the biological sample; (b) combining a solid support material (ie., magnetic beads) with the biological samples for a period of time and under conditions sufficient to permit the target nucleic acids to be immobilized on the solid support material, wherein the conditions of and period of time of exposure to the lysis buffer are identical for the plurality of different types of biological samples; (c) isolating the solid support material of step (a) from other material that may be present in the biological samples; (d) washing the solid support material of step (b) with a wash buffer; and (e) separating the target nucleic acids from the solid support material (ie., by the elution); thereby simultaneously isolating the DNA and the RNA from the plurality of different types of biological samples as recited in claim 36, further comprising in step (d) adding an elution buffer as recited in claim 37, wherein the solid support material comprises nucleic acid binding particles as recited in claim 39, and further comprising the following steps: (f) transferring the target nucleic acids and optionally the solid support material to a plurality of reaction vessels; and (g) amplifying the target nucleic acids (ie., by PCR) as claim 42 (see pages 5273 and 5274). 
Schneider et al., teach that total RNA is extracted using a lysis buffer comprising 4 M Guanidinium Isothiocyanate (see column 7, last paragraph and column 8, first paragraph). 
Devos et al., teach that 122 ml of Lysis Buffer provided by chemagic Viral RNA/DNA kit comprises 120 g Guanidinium Isothiocyanate; 100 ml 0.1 mol/l Tris-HCl (pH 6.4), 22 ml 0.2 mol/l EDTA pH 8.0; 2.6 g Triton X-100, 50-200 µl of Proteinase K solution wherein Guanidinium Isothiocyanate in the Lysis Buffer is 8.3M (120/(118×0.122)) (see paragraph [0084]). In view of above teachings of Kleines et al., Schneider et al., and Devos et al., the Lysis Buffer provided by chemagic Viral RNA/DNA kit must have an ability to be used in both DNA and RNA extractions due to the presence of 8.3M Guanidinium Isothiocyanate.
Kleines et al., Schneider et al., and Devos et al., do not disclose that the lysis buffer comprises a chaotropic agent, a buffer substance, an alcohol, and a reducing agent, wherein the lysis buffer has a pH between 5.5 and 6.5 as recited in claims 17 and 36.  
Reed et al., teach a lysis buffer comprising a chaotropic agent such as 1 to 10 M Guanidinium hydrochloride, a buffer substance, an alcohol and a reducing agent wherein the lysis buffer has a pH between 5.5 and 6.5 (eg., pH 6.4) wherein I- from sodium iodide is a reducing agent (see paragraph [0087]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 17 and 36 wherein the lysis buffer comprises a chaotropic agent, a buffer substance, an alcohol, and a reducing agent, wherein the lysis buffer has a pH between 5.5 and 6.5 in view of the prior arts of Kleines et al., Schneider et al., Devos et al., and Reed et al.. One having ordinary skill in the art would have been motivated to do so because Schneider et al., teach that total RNA is extracted using a lysis buffer comprising 4 M Guanidinium Isothiocyanate (see column 7, last paragraph and column 8, first paragraph) and Devos et al., teach that 122 ml of Lysis Buffer provided by chemagic Viral RNA/DNA kit comprises 120 g Guanidinium Isothiocyanate; 100 ml 0.1 mol/l Tris-HCl (pH 6.4), 22 ml 0.2 mol/l EDTA pH 8.0; 2.6 g Triton X-100, 50-200 µl of Proteinase K solution wherein Guanidinium Isothiocyanate in the Lysis Buffer is 8.3M (120/(118×0.122)) (see paragraph [0084]) such that Lysis Buffer provided by chemagic Viral RNA/DNA kit taught by Devos et al., is capable of be used in both DNA and RNA extractions due to the presence of 8.3M Guanidinium Isothiocyanate while Reed et al., have shown a lysis buffer comprising a chaotropic agent such as 1 to 10 M Guanidinium hydrochloride, a buffer substance, an alcohol and a reducing agent wherein the lysis buffer has a pH between 5.5 and 6.5 (eg., pH 6.4) wherein I- from sodium iodide is a reducing agent (see paragraph [0087]), and the simple substitution of one kind of lysis buffer (ie., the lysis buffer taught by Kleines et al., or Devos et al.,) from another kind of lysis buffer (ie., the lysis buffer taught by Reed et al.,) during the process of performing the method of claim 17 or 36, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made because the lysis buffer taught by Kleines et al., or Devos et al., and the lysis buffer taught by Reed et al., are used for the same purpose (ie., lysing cells). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 17 or 36 using the lysis buffer taught by Reed et al., in view of the prior arts of Kleines et al., Schneider et al., Devos et al., and Reed et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Claims 19 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Schneider et al., Devos et al., and Reed et al., as applied to claims 17, 18, 20, 23, 36, 37, 39, and 42 above, and further in view of Smith et al., (US 2001/0000149 A1, published on April 5, 2001). 
The teachings of Kleines et al., Schneider et al., Devos et al., and Reed et al., have been summarized previously, supra. 
Kleines et al., Schneider et al., Devos et al., and Reed et al., do not disclose that step (d) is carried out at a temperature between 70 °C and 90 °C as recited in claims 19 and 38.  
Smith et al., teach to elute genomic DNA from a solid support at 80 °C (see page 6, paragraph [0075]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 19 and 38 wherein step (d) is carried out at a temperature between 70 °C and 90 °C (eg., eluting nucleic acid from a solid support at 80 °C) in view of the prior arts of Kleines et al., Schneider et al., Devos et al., and Reed et al., and Smith et al..  One having ordinary skill in the art has been motivated to do so because Smith et al., have successfully shown to elute genomic DNA from a solid support at 80 °C (see page 6, paragraph [0075]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to carried out step (d) at a temperature between 70 °C and 90 °C (eg., 80 °C) in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Smith et al.. 

Claims 21 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Chemagic Viral DNA/RNA Kit, Devos et al., and Reed et al., as applied to claims 17, 18, 20, 23, 36, 37, 39, and 42 above, and further in view of Kleiber et al., (US Patent No. 6,562,568 B1, published on May 13, 2003). 
The teachings of Kleines et al., Schneider et al., Devos et al., and Reed et al., have been summarized previously, supra. 
Kleines et al., Schneider et al., Devos et al., and Reed et al., do not disclose that the solid support material is magnetic glass particle as recited in claims 21 and 40. 
	Kleiber et al., teach a process for the isolation of a nucleic acid analyte from a biological 
sample comprising the steps: (a) adding a suspension of magnetic glass particles in isopropanol to the lysed biological sample in a reaction vessel, (b) incubating under such conditions that the analyte binds to the magnetic glass particles, (c) removing non-bound sample components from the reaction vessel, (d) incubating under such conditions that the analyte is eluted from the magnetic glass particles, and (e) separating the eluate from the magnetic glass particles (see abstract and claims 1-27). 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 21 and 40 wherein the solid support material is magnetic glass particle in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Kleiber et al.. One having ordinary skill in the art would have been motivated to do so because Kleiber et al., have successfully shown a process for the isolation of a nucleic acid analyte from a biological sample comprising the steps: (a) adding a suspension of magnetic glass particles in isopropanol to the lysed biological sample in a reaction vessel, (b) incubating under such conditions that the analyte binds to the magnetic glass particles, (c) removing non-bound sample components from the reaction vessel, (d) incubating under such conditions that the analyte is eluted from the magnetic glass particles, and (e) separating the eluate from the magnetic glass particles (see abstract and claims 1-27) and the simple substitution of one kind of nucleic acid binding particles (ie., the magnetic particles taught by Kleines  et al.,) from another kind of nucleic acid binding particles (ie., the magnetic glass particles taught by Kleiber et al.,) during the process of performing the method of claim 21 or 40, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the magnetic particles taught by Kleines  et al., and the magnetic glass particles taught by Kleiber et al., are used for the same purpose (ie., isolating nucleic acids). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 21 or 40 using the magnetic glass particles taught by Kleiber et al., in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Kleiber et al.. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 24 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Schneider et al., Devos et al., and Reed et al., as applied to claims 17, 18, 20, 23, 36, 37, 39, and 42 above, and further in view of Chemagic Viral DNA/RNA Kit (pages 1-3, published before 2003).
The teachings of Kleines et al., Schneider et al., Devos et al., and Reed et al., have been summarized previously, supra. 
Kleines et al., Schneider et al., Devos et al., and Reed et al., do not disclose in step (d), washing the solid support material one or more times with a wash buffer by aspirating and dispensing the  suspension comprising the wash buffer and the solid supporter material one or more times using a pipette as recited in claims 24 and 43. 
Regarding claims 24 and 43, since Chemagic Viral DNA/RNA Kit teaches that “4. Following incubation, place the tube in a Magnetic Separator to draw the beads to the side of the tube for 2 minutes. Pipette off the supernatant and then remove the tube from the magnet. 5. Add 500 µl Wash Buffer 3 to the tube. Resuspend the beads by pipetting and leave 1 minute. Separate the beads using the Magnetic Separator and discard supernatant. Repeat the washing procedure using Wash Buffer 4. 6. Separate the beads magnetically and remove the supernatant. Then, while leaving the tube in the Magnetic Separator, and the beads attracted to the side of the tube, gently add 550 µl of cold Wash Buffer 5, being careful not to disrupt the pellet. Pipette off all Wash Buffer 5 minute after addition” (see page 3), Kleines et al., in view of Chemagic Viral DNA/RNA Kit teach disclose in step (d), washing the solid support material (ie., magnetic beads) one or more times with a wash buffer by aspirating and dispensing the  suspension comprising the wash buffer and the solid supporter material one or more times using a pipette as recited in claims 24 and 43. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 24 and 43 by in step (d), washing the solid support material one or more times with a wash buffer by aspirating and dispensing the suspension comprising the wash buffer and the solid supporter material one or more times using a pipette in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Chemagic Viral DNA/RNA Kit. One having ordinary skill in the art has been motivated to do so because Chemagic Viral DNA/RNA Kit teaches that “4. Following incubation, place the tube in a Magnetic Separator to draw the beads to the side of the tube for 2 minutes. Pipette off the supernatant and then remove the tube from the magnet. 5. Add 500 µl Wash Buffer 3 to the tube. Resuspend the beads by pipetting and leave 1 minute. Separate the beads using the Magnetic Separator and discard supernatant. Repeat the washing procedure using Wash Buffer 4. 6. Separate the beads magnetically and remove the supernatant. Then, while leaving the tube in the Magnetic Separator, and the beads attracted to the side of the tube, gently add 550 µl of cold Wash Buffer 5, being careful not to disrupt the pellet. Pipette off all Wash Buffer 5 minute after addition” (see page 3). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 24 and 43 by in step (d), washing the solid support material one or more times with a wash buffer by aspirating and dispensing the suspension comprising the wash buffer and the solid supporter material one or more times using a pipette in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Chemagic Viral DNA/RNA Kit in order to remove other materials which have a non-specific binding to the solid support material (ie., magnetic beads).

Claims 22 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Schneider et al., Devos et al., and Reed et al., as applied to claims 17, 18, 20, 23, 36, 37, 39, and 42 above, and further in view of Kleiber et al.. 
The teachings of Kleines et al., Schneider et al., Devos et al., and Reed et al., have been summarized previously, supra. 
Kleines et al., Schneider et al., Devos et al., and Reed et al., do not disclose that step (a) is carried out at a temperature less than or equal to 50°C as recited in claims 22 and 41. 
Kleiber et al., teach that “200 µl sample is added to a 2 ml reaction vessel and admixed with 200 µl binding buffer and 40 µl proteinase K solution. It is subsequently incubated for 10 min. The incubation is preferably carried out at room temperature. However, under certain circumstances the incubation temperature can also be increased to up to 70 ºC” (see column 7, last paragraph bridging to column 8, first paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 22 and 41 wherein step (a) is carried out at a temperature less than or equal to 50°C in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Kleiber et al..  One having ordinary skill in the art has been motivated to do so because Kleiber et al., have shown that “200 µl sample is added to a 2 ml reaction vessel and admixed with 200 µl binding buffer and 40 µl proteinase K solution. It is subsequently incubated for 10 min. The incubation is preferably carried out at room temperature. However, under certain circumstances the incubation temperature can also be increased to up to 70 ºC” (see column 7, last paragraph bridging to column 8, first paragraph) and optimization of the temperature of step (a) (ie., lysis solution temperature during lysing biological samples comprising DNA virus and RNA virus) during the process of performing the method recited in claim 17 or 36, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to optimize the temperature of step (a) of claim 17 or 36 (ie., lysis solution temperature during lysing biological samples comprising DNA virus and RNA virus) in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Kleiber et al..  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive, in the absence of an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). 

Claims 25, 26, 28, 44, 45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleines et al., Schneider et al., Devos et al.,  and Reed et al., as applied to claims 17, 18, 20, 23, 36, 37, 39, and 42 above, and further in view of Schlueter et al., (J. Clin. Microbiol., 34, 2660-2664, 1996). 
The teachings of Kleines et al., Schneider et al., Devos et al., and Reed et al., have been summarized previously, supra. 
Kleines et al., Schneider et al., Devos et al., and Reed et al., do not disclose that the biological samples are a human body fluid as recited in claims 25 and 44 wherein the human body fluid is blood serum as recited in claims 26, 28, 45, and 47.  However, Kleines et al., teach that HBV is in blood serum samples and HGV is in blood serum samples (see page 5273). 
	Schlueter et al., teach that HGV is detected in a blood serum sample using RT-PCR (see abstract). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 25, 26, 28, 44, 45, and 47 using blood serums as a plurality of different types of biological samples in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Schlueter et al.. One having ordinary skill in the art would have been motivated to do so because Schlueter et al.,, have successfully detected HGV in a blood serum sample using RT-PCR (see abstract) and the simple substitution of the plasma sample containing HGV taught by Kleines  et al., from the blood serum containing HGV taught by Schlueter et al., as a biological sample during the process of performing the methods recited in claims 25, 26, and 28 or 44, 45, and 47, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made because the blood plasma sample containing HGV taught by Kleines  et al., and the blood serum containing HGV taught by Schlueter et al.. are used for the same purpose (ie., isolating viral DNAs from HGV). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 25, 26, and 28 or 44, 45, and 47 using the blood serum containing HGV taught by Schlueter et al.. as a biological sample in view of the prior arts of Kleines et al., Schneider et al., Devos et al., Reed et al., and Schlueter et al.. in order to isolate different types of DNAs from the same type of human body fluid. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
13.	Applicant’s arguments with respect to claims 17-26, 28, 35-45, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	No claim is allowed. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 9, 2022